 the relief sought.

         8. If a petition is filed by a third-party, and after the disposition of any motion filed under Fed.

 R. Crim. P. 32.2(c)(l )(A) and before a hearing on the petition, the parties may conduct discovery in

 accordance with the Federal Rules of Civil Procedure upon a showing that such discovery is necessary or

 desirable to resolve factual issues.

         9. The United States shall have clear title to the Subject Property following the Court=s

 disposition of all third-party interests, or, if none, following the expiration of the period provided in 21

 U.S.C. § 853(n)(2) for the filing of third-party petitions.

       10. The Court shall retain jurisdiction to enforce this Order, and to amend it as necessary, pursuant

 to Fed. R. Crim. P. 32.2(e).


                                                               KEA W. RlGGS
                                                               UNITED STATES DISTRICT JUDGE


 SUBMITTED BY:

  Electronically Submitted on                                   March 24, 2021
 STEPH  EN R. KOTZ                                                    Date
 Assistant U.S. Attorney

 CONSENTED TO BY:

                                ,.,,J� ,1/,,,
                                      /,
ef:#
   LLIE Hf/1Z(
           TON          v;�        �                                  Date
 Defendant




THOMAS CLARK, ESQ.                                                    Date
Attorney for Defendant




                                                        3
